            Case 1:20-cv-01407-AWI-SAB Document 11 Filed 11/02/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10
     JESSICA DAILEY,                                     Case No. 1:20-cv-01407-AWI-SAB
11
                    Plaintiff,                           ORDER CONTINUING SCHEDULING
12                                                       CONFERENCE
             v.
13                                                       (ECF Nos. 6, 10)
     LINKUS ENTERPRISES, LLC,
14
                    Defendant.
15

16          A mandatory scheduling conference is currently set for November 24, 2020. (ECF No.

17 6.) On October 30, 2020, the parties filed a stipulation to continue the scheduling conference

18 due to a scheduling conflict of Plaintiff’s counsel. (ECF No. 10.) The Court finds good cause to

19 continue the scheduling conference.
20          Accordingly, the mandatory scheduling conference set for November 24, 2020, is

21 HEREBY CONTINUED to November 30, 2020, at 3:30 p.m. in Courtroom 9. The parties shall

22 file a joint scheduling report seven (7) days prior to the continued date.

23
     IT IS SO ORDERED.
24

25 Dated:      October 30, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
